Exhibit 10.1

 

APOGEE ENTERPRISES, INC.

2002 Omnibus Stock Incentive Plan

 

Non-Employee Director Stock Option Agreement

 

THIS AGREEMENT, made this xxth day of <<Month>> 200x, by and between Apogee
Enterprises, Inc., a Minnesota corporation (the “Company”), and «FirstName»
«LastName» (“Participant”).

 

WHEREAS, the Company desires and has taken all necessary action to grant this
non-qualified stock option to Participant under its 2002 Omnibus Stock Incentive
Plan (the “Plan”), subject to the terms and conditions of this Agreement; and

 

WHEREAS, Participant desires to accept such grant.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained in this Agreement, the parties agree as follows:

 

SECTION 1

Grant of Option

 

The Company hereby grants to Participant, on the date set forth above, the right
and option (the “Option”) to purchase all or any part of an aggregate of
<<shares>> shares of Common Stock, par value $.33 1/3 per share, of the Company
(the “Common Stock”) at the price of $xx.xx per share (the “Option Price”) on
the terms and conditions set forth in this Agreement and in the Plan. This
Option is not intended to be an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).

 

SECTION 2

Duration and Exercisability

 

2.1 When Option Exercisable. Except as otherwise set forth in this Section 2,
the Option may not be exercised by Participant until the expiration of six
months from the date hereof and shall terminate ten years from the date hereof,
or such earlier date as is prescribed herein.

 

2.2 Death. If Participant shall die and Participant shall not have fully
exercised the Option, the Option may be exercised at any time within one year
after the Participant’s death by the executors or administrators of the
Participant’s estate or by any person or persons to whom the Option is
transferred by will or the applicable laws of descent and distribution, to the
extent of the full number of shares Participant was entitled to purchase under
the Option on the date of death and subject to the condition that no Option
shall be exercisable after the expiration of its term.



--------------------------------------------------------------------------------

2.3 Change in Control.

 

(a) Notwithstanding any installment or delayed exercise provision contained in
this Agreement that would result in the Option becoming exercisable in full or
in part at a later date, in the event that there is a Change in Control (as
defined below in Section 2.3(b)) and the agreement governing such Change in
Control transaction does not provide for the automatic acceleration of the
exercisability of the Option, then the Option shall become fully vested on the
effective date of such Change in Control transaction and the Participant shall
have the immediate and continuing right to exercise the Option until this
Agreement shall terminate by its own terms.

 

(b) For purposes of this Section 2.3, the following terms shall have the
following meanings:

 

(i) A “Change in Control” shall mean:

 

(A) a change in control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or successor
provision thereto, whether or not the Company is then subject to such reporting
requirement including, without limitation, any of the following events:

 

(I) the consummation of any consolidation or merger of the Company in which the
Company is not the continuing or surviving corporation or pursuant to which
shares of the Common Stock would be converted into cash, securities, or other
property, other than a merger of the Company in which the holders of the Common
Stock immediately prior to the merger have the same proportionate ownership of
common stock of the surviving corporation immediately after the merger; or

 

(II) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, of the assets of the
Company;

 

(B) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “Beneficial Owner” (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Company representing 35% or more of the combined voting power of the
Company’s then outstanding securities;

 

(C) the Continuing Directors (as defined in Section 2.3(b)(ii) hereof) cease to
constitute a majority of the Company’s Board of Directors; or

 

(D) the majority of the Continuing Directors determine in their sole and
absolute discretion that there has been a change in control of the Company.

 

(ii) “Continuing Director” shall mean any person who is a member of the Board of
Directors of the Company, who is not an Acquiring Person (as hereinafter
defined) or an Affiliate or Associate (as hereinafter defined) of an Acquiring
Person, or a

 

2



--------------------------------------------------------------------------------

representative of an Acquiring Person or of any such Affiliate or Associate, and
who (a) was a member of the Board of Directors on the date of this Agreement as
first written above or (b) subsequently becomes a member of the Board of
Directors, if such person’s initial nomination for election or initial election
to the Board of Directors is recommended or approved by a majority of the
Continuing Directors. For purposes of this Section 2.3(b)(ii): “Acquiring
Person” shall mean any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) who or which, together with all Affiliates and
Associates of such person, is the Beneficial Owner of 10% or more of the shares
of Common Stock of the Company then outstanding, but shall not include the
Company, any subsidiary of the Company or any executive benefit plan of the
Company or of any subsidiary of the Company or any entity holding shares of
Common Stock organized, appointed or established for, or pursuant to the terms
of, any such plan; and “Affiliate” and “Associate” shall have the respective
meanings ascribed to such terms in Rule 12b-2 promulgated under the Exchange
Act.

 

2.4 Non-Transferability. During the lifetime of Participant, the Option shall be
exercisable only by Participant or, if permissible under applicable law, by
Participant’s guardian or legal representative, and shall not be assignable or
transferable by Participant, other than by will or the laws of descent and
distribution.

 

SECTION 3

Manner of Exercise

 

3.1 Notice. Subject to Section 2 hereof, the Option can be exercised in whole or
in part from time to time by delivering within the Option period written notice
to the Company at its principal office. The notice shall state the number of
shares as to which the Option is being exercised and be accompanied by payment
in full of the Option Price for all shares designated in the notice.

 

3.2 Manner of Payment. Participant may pay the Option Price in cash, by check
(bank check, certified check or personal check) or money order, or (a) by
delivering to the Company for cancellation Common Stock with a fair market value
as of the date of exercise equal to the Option Price or the portion thereof
being paid by tendering such shares, or (b) by delivering to the Company a
combination of cash and Common Stock with an aggregate fair market value and a
principal amount equal to the Option Price. For these purposes, if the Common
Stock is then quoted on the Nasdaq National Market System, the fair market value
of the Common Stock shall be the average of the high and low sale price on the
immediately preceding business day, and if the Common Stock is not then quoted
on the Nasdaq National Market System, the fair market value shall be as
reasonably determined by the Company.

 

SECTION 4

Miscellaneous

 

4.1 Subject to Plan Terms. This Option is issued under Apogee Enterprises, Inc.
2002 Omnibus Stock Incentive Plan and is subject to its terms. A copy of the
Plan is attached hereto as Exhibit A.

 

3



--------------------------------------------------------------------------------

4.2 Compliance with Securities Laws. The exercise of all or any part of the
Option shall only be effective at such time that the sale of Common Stock
pursuant to such exercise will not violate any state or federal securities or
other laws.

 

4.3 Dilution or Other Adjustments. If there shall be any change in the Common
Stock as a result of any dividend or other distribution (whether in the form of
cash, shares of Common Stock, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of shares
of Common Stock or other securities of the Company, issuance of warrants or
other rights to purchase shares of Common Stock or other securities of the
Company or other similar corporate transaction or event that affects the shares
of Common Stock, and all or any portion of the Option shall then be unexercised
and not yet expired, then appropriate adjustments in the outstanding Option
shall be made by the Company, in order to prevent dilution or enlargement of
Option rights. Such adjustments shall include, where appropriate, changes in the
number of shares of Common Stock and the price per share subject to the
outstanding Option.

 

4.4 Availability of Shares. The Company shall at all times during the term of
the Option reserve and keep available such number of shares as will be
sufficient to satisfy the requirements of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

 

APOGEE ENTERPRISES, INC. By  

 

--------------------------------------------------------------------------------

    Its Chairman of the Board of Directors    

 

--------------------------------------------------------------------------------

    Participant

 

4